133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles CRAWFORD, Individually & on behalf of otherssimilarly situated, Appellant,v.Teresa KAISER, Individually & as Director of the MissouriDivision of Child Support Enforcement, Appellee.
No. 97-2363.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 14, 1998.Filed Feb. 4, 1998.

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and JONES,1 District Judge.
PER CURIAM.


1
Charles Crawford appeals the order of the District Court2 granting summary judgment for the defendant in Crawford's civil rights action, which challenged an administrative modification of Crawford's child-support obligation.  In his complaint, Crawford asserted claims based on the Fourteenth Amendment, the Supremacy Clause, and federal statutes and regulations.  Crawford also seeks review of an order of the District Court denying him leave to amend his complaint.


2
Having reviewed the case, we find neither any error of law nor abuse of discretion in the challenged rulings.  The judgment of the District Court is AFFIRMED.  See 8th Cir.  R. 47B.


3
A true copy.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri